DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al. (US 6741895) in view of Drysdale (US 20060116612).
Regarding claim 10, Gafni discloses a main body 20 sized and shaped to be inserted into female human (Fig. 2, column 7 lines 40-43, a vaginal probe, for determining a sensitivity level of vagina V, in accordance with a preferred embodiment of the invention. Probe is preferably formed of a shaft for insertion in vagina), said main body sized and shaped to be inserted into a vaginal opening of a female human and stimulate at least portions of the labia of said female human when inserted therein (Fig. 
However Gafni does not disclose outer member further comprising a plurality of perforations arranged along its length to provide air flow when a vacuum is applied. Drysdale discloses outer member further comprising a plurality of perforations arranged along its length to provide air flow when a vacuum is applied (Fig. 5-6. section 0032, an embodiment of the invention includes a female sexual therapy device with multiple airflow openings. Multiple airflow openings provide different airflow patterns than a single airflow opening by directing airflow through the chamber and through both the first and second airflow openings). This allows for proper regulation of airflow in the device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gafni by adding a plurality of perforations arranged along its length as taught by Drysdale in order to facilitate proper regulation of airflow in the device.

With respect to claim 12, Gafni discloses a power supply operatively coupled to said stimulatory device to provide vacuum, light energy, or ultrasound energy (column 11 lines 66-67, he probe may be wireless, with an internal power source).
Regarding claim 13, Gafni discloses vacuum line connection is in communication with said handle (column 12 lines 34-37, area and/or a portion of probe surrounding it include a suction element, for example a vacuum pump outlet, to draw the vagina surface to area).
	With respect to claim 16, Gafni discloses one or more transducers are a plurality of transducers  26, 28 mounted in at least a single row of openings arranged about said outer member (Fig. 2, abstract, Fig. 2, column 2 lines 13-15, the stimulation areas (26, 28) may stimulate the nerves of the vagina. In a preferred embodiment of the invention, one or more of the following stimuli are used: ultrasound).
	Regarding claim 17, Gafni discloses one or more transducers are a plurality of transducers mounted in at least two rows of openings arranged about said outer member (Fig. 2, abstract, Fig. 2, column 2 lines 13-15, the stimulation areas (26, 28) may stimulate the nerves of the vagina. In a preferred embodiment of the invention, one or more of the following stimuli are used: ultrasound).
	Concerning claim 18, Gafni discloses outer member comprises an outer rim (Fig. 3, column 10 lines 44-46, Probe 30 preferably includes an outer hull and an inner, movable, probe portion).

	Regarding claim 20, Gafni discloses said handle further comprises one or more hand grips 114 (Fig. 7, Column 17 lines 48-49, A grasper couples the probe).
	Concerning claim 21, Gafni discloses inner member is mounted on said outer member rim at one end (Fig. 3, column 10 lines 44-46, Probe 30 preferably includes an outer hull and an inner, movable, probe portion) and to a handle cap ring at an opposing end (Fig. 7, Column 17 lines 48-49, A grasper couples the probe), said handle cap ring arranged to support said inner member so it does not contact said outer tubular element (Fig. 3, column 10 lines 44-46, Probe 30 preferably includes an outer hull and an inner, movable, probe portion).
	 With respect to claim 22, Gafni discloses gasket positioned between a handle guard and a handle cap, said gasket comprising said one or more light sources (Column 14 lines 61-63, a visual inspection of the vagina may utilize a light guide and/or an endoscope passed through the working channel).
	Regarding claim 23, Gafni discloses handle comprises an elongated body which secures to said main body, whereby said stimulatory device assumes a generally linear shape (Fig. 2).
	Concerning claim 24, Gafni discloses stimulatory device is configured to be programmed to provide a range of cycles for said vacuum, said ultrasound stimulation, said light stimulation, or combinations thereof (column 12 lines 39-46,  the quality of the contact between active area and vagina V may be measured, for example using a .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al. (US 6741895) in view of Drysdale (US 20060116612) and further in view of Rajagopalan (US 20130345670), cited previously.
Regarding claim 14, Gafni in view of Drysdale discloses the invention substantially as claimed however does not show the light emitted has a wavelength ranging from about 640 nm to about 940 nm. Rajagopalan discloses the light emitted has a wavelength ranging from about 640 nm to about 940 nm (section 0180). This allows from proper light energy to be delivered for treatment of tissue without causing thermal damage. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gafni by adding light emitted has a wavelength ranging from about 640 nm to about 940 nm as taught by Rajagopalan in order to facilitate proper light energy to be delivered for treatment of tissue without causing thermal damage.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al. (US 6741895) in view of Drysdale (US 20060116612).
	Concerning claim 15, Gafni in view of Drysdale specifically Gafni discloses one or more light sources are Light Emitting Diodes (LEDs). Gafni is not explicit that the type of light is an LED, but it would have been obvious to one having ordinary skill in the art In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792